IN THE COURT OF APPEALS OF TENNESSEE
                         AT NASHVILLE
                                                        FILED
                                                          March 27, 1998
EDWARD H. MOODY,             )
                             )                          Cecil W. Crowson
     Plaintiff/Appellant,    )                         Appellate Court Clerk
                             )             Appeal No.
                             )             01-A-01-9707-CH-00311
VS.                          )
                             )             Davidson Chancery
                             )             No. 97-159-III
STATE OF TENNESSEE DISTRICT  )
PUBLIC DEFENDERS CONFERENCE, )
                             )
     Defendant/Appellee.     )


     APPEALED FROM THE CHANCERY COURT OF DAVIDSON COUNTY
                    AT NASHVILLE, TENNESSEE

            THE HONORABLE ELLEN HOBBS LYLE, CHANCELLOR



J. RONNIE GREER
P. O. Box 454
Greeneville, Tennessee 37744
       Attorney for Plaintiff/Appellants

JOHN KNOX WALKUP
Attorney General and Reporter

GINA J. BARHAM
Deputy Attorney General
425 Fifth Avenue North
Nashville, Tennessee 37243
       Attorney for Defendant/Appellee




                           AFFIRMED AND REMANDED




                                           BEN H. CANTRELL, JUDGE


CONCURS:
TODD, P.J., M.S.

DISSENTS:
KOCH, J.

                                 OPINION
              An assistant district public defender filed a complaint in the Davidson

County Chancery Court, seeking a declaratory judgment under the Uniform

Administrative Procedures Act (UAPA) that the District Public Defenders’ Conference

had set his salary level too low, in light of his years of prior government service. The

Chancery Court dismissed the complaint for lack of subject matter jurisdiction, on the

ground that the Conference does not meet the definition of an agency that is found

in the UAPA, and that it is therefore not subject to the Act’s provisions. We affirm.



                                           I.



              Edward H. Moody was appointed as an assistant district public defender

for the Third Judicial District of Tennessee on July 1, 1992. Prior to this appointment,

he had served as a state legislator, a special agent of the FBI, a Hamblen County

general sessions judge and an assistant district attorney. Mr. Moody’s compensation

as an assistant public defender was set in accordance with Tenn. Code Ann. § 8-14-

207. The version of the statute in effect at that time set the compensation of

assistants at a varying percentage of the salary received by the district public

defender, with the exact percentage to be determined by the number of years of prior

service.



              Under the statute, the maximum percentage of a public defender’s

salary that an assistant could receive was 85%, which could be achieved after nine

years of satisfactory service. Mr. Moody was found to have qualified for this level of

compensation as a result of prior state service.



              In 1994, Tenn. Code Ann. § 8-14-207 was amended to increase the

compensation of district public defenders, and to alter the method of calculating

compensation for assistants. Starting July 1, 1994, those salaries were to be for a

fixed amount that increased with additional years of service, rather than for a


                                         -2-
percentage of the public defender’s salary. While under the prior scheme the salary

of assistants topped out after nine years of service, under the new law they were

entitled to annual increases until after they had completed their twentieth year of

service.



               Mr. Moody was given credit for eleven years of prior service, and his

salary was set accordingly. He subsequently petitioned the District Public Defenders

Conference for a declaratory order that by virtue of more than twenty years of prior

government service, he was entitled to the maximum salary the law permitted

assistant public defenders.1 The conference refused to issue such a declaratory

order, and Mr. Moody filed a complaint for a declaratory judgment and for back pay

in the Chancery Court of Davidson County, invoking the provisions of Tenn. Code

Ann. § 4-5-224 of the Uniform Administrative Procedures Act (UAPA).



      The trial court dismissed the complaint for lack of subject matter jurisdiction,

finding that the UAPA did not apply to the District Public Defenders Conference,

because that body did not meet the definition of an “agency,” as set out in Tenn. Code

Ann. § 4-5-102(2) of the UAPA. This appeal followed.



                                                       II.



                The Uniform Administrative Procedures Act was enacted in 1974, and

was “. . . designed to clarify and bring uniformity to the procedure of state

administrative agencies and judicial review of their determination . . . .” Tenn. Code


      1
       Under both the earlier and the later statute, Tenn. Code Ann. § 8-14-207(d) reads:
      In com puting the num ber of yea rs of ser vice und er the sa lary scale ap plicable to
      full-tim e ass istan ts an d dist rict inv estig ators , cred it ma y be giv en fo r an a ssis tant’s
      prior experience as a licensed attorney, full-time, salaried law enforcement officer
      or cr imin al inve stiga tor fo r a dis trict at torne y gene ral. Su ch c redit s hall be given only
      upon the recommendation of the district public defender making the appointment
      and the approval of the executive com mittee of the district public defenders
      conference, and may be for any period of time up to, but not exceeding the
      assistant’s experience as a licensed attorney or district investigator.



                                                      -3-
Ann. § 4-5-103(a). Notwithstanding this breadth of purpose, certain governmental

bodies (including the governor, the legislature and the courts), and certain kinds of

proceedings, are specifically excluded from the provisions of the Act. Tenn. Code

Ann. § 4-5-106. Further, the Act has also been found to be “. . . inapplicable to

proceedings that do not fit within its adjudicatory or rule-making definitions.” Mid-

South Indoor Horse Racing, Inc. v. Tennessee State Racing Commission, 798 S.W.2d
531, 536 (Tenn. App. 1990). See also Christian v. Tennessee Petroleum Storage

Tank Board, 928 S.W.2d 927 (Tenn. App. 1996).



             Tenn. Code Ann. § 4-5-102 of the Act defines an agency as follows:

             (2) "Agency" means each state board, commission,
             committee, department, officer, or any other unit of state
             government authorized or required by any statute or
             constitutional provision to make rules or to determine
             contested cases;



             Thus, a governmental body is not an agency subject to the UAPA,

unless it is authorized or required to make rules or determine contested cases. The

same statute defines “contested case” and “rule” as follows:

             (3) "Contested case" means a proceeding, including a
             declaratory proceeding, in which the legal rights, duties or
             privileges of a party are required by any statute or
             constitutional provision to be determined by an agency
             after an opportunity for a hearing . . .
             ...
             (10) "Rule" means each agency statement of general
             applicability that implements or prescribes law or policy or
             describes the procedures or practice requirements of any
             agency. "Rule" includes the amendment or repeal of a
             prior rule, but does not include:
             (A) Statements concerning only the internal management
             of state government and not affecting private rights,
             privileges or procedures available to the public;
             ...



             Further portions of the Act set out in detail the procedures to be followed

for rulemaking, including public hearings on the content of proposed rules, the

conduct of those hearings, approval of the legality of the rules by the Attorney


                                        -4-
General, and the filing of the rules with the Secretary of State, with subsequent

publication in the monthly administrative register. See Tenn. Code Ann. § 4-5-201,

et seq.



             The conduct of contested cases is governed by Tenn. Code Ann. § 4-5-

301, et seq. The judicial or quasi-judicial nature of such proceedings is indicated by

sections on such matters as separation of functions, ex-parte communications,

representation, discovery subpoenas and rules of evidence.



               The District Public Defenders Conference was established by the

Legislature in 1989. There is nothing in the statute establishing the Conference to

indicate that the Legislature intended to authorize it to make rules or to determine

contested cases in accordance with the requirements of Tenn. Code Ann. §§ 4-5-201,

et seq. and 4-5-301, et seq. The Legislature is presumed to have knowledge of its

prior enactments and to know the state of the law at the time it passes legislation.

Wilson v. Johnson County, 879 S.W .2d at 809 (Tenn. 1994). Thus, it could have

easily made the Conference subject to the UAPA if it so desired.



              The word “rules” is used in the statutory description of the duties of the

Conference, but the context does not appear to signify the sort of rule-making

procedures that are contemplated by the UAPA:

                     8-14-303. Duties.-- It is the duty of the conference
              to give consideration to the enactment of such laws and
              rules of procedure as in its judgment may be necessary to
              the more effective administration of justice and thus
              promote peace and good order in the state. To this end,
              a committee of its members shall be appointed to draft
              suitable legislation and submit its recommendations to the
              general assembly.




                                         -5-
             We must thus conclude that the Conference is not authorized or

required by statute to make rules or to conduct contested cases, as those terms are

defined in the UAPA.



                                         III.



             Appellant relies almost entirely on a single case, Crawford v. Tennessee

Consolidated Retirement System, 732 S.W.2d 293 (Tenn. App. 1987) for its argument

that the Public Defenders Conference should be subject to the Act. In that case, this

court found that members of the Attorneys General Retirement System were entitled

to bring a suit for declaratory judgment under the UAPA against the Tennessee

Consolidated Retirement System (TCRS), in part because the TCRS was required by

its enabling statute, Tenn. Code Ann. § 8-34-201, et seq., to adopt and publish rules

and regulations for the administration of the funds it controlled. 732 S.W.2d at 295.

Tenn. Code Ann. § 8-34-313.



             The court went on to discuss the function of the TCRS and to state that

                    “[t]he establishment of mortality and service tables
             and interest rates is certainly a statement of general
             applicability that implements law or policy and directly
             affects the benefits accruing to all public employees
             subject to the Consolidated Retirement System, and are
             not merely rules for the internal administration of the
             agency.
             ...
                    “. . . there is an additional reason why the Board is
             an adjudicative agent. By being charged with the
             exclusive management of a division of State Government
             with exclusive authority to administer and disburse trust
             funds to thousands of governmental retirees, the Board is
             vested with implied and necessary power and duty to
             determine the amounts to be disbursed to each retiree.
             This power involves rights of individuals which may not be
             infringed without due process which brings to bear a
             constitutional mandate to conduct fair hearings and
             render just decisions in the ‘contested’ cases which must
             of necessity arise in the performance of such a duty.”

732 S.W.2d at 296.



                                        -6-
             Appellant argues that the logic applied to the TCRS applies with equal

force to the Tennessee Public Defenders Conference, by virtue of the obligation of

that body’s executive director to “certify the level of compensation awarded to

assistant district public defenders based on prior service credits,” Tenn. Code Ann.

§ 8-14-207(b)(3), and to

             “[d]raw and approve all requisitions for the payment of
             public monies appropriated for the maintenance and
             operation of the judicial branch of government which
             relate to the offices of the district public defenders, and
             [to] audit claims and prepare vouchers for presentation to
             the Department of Finance and Administration, including
             payroll warrants, . . . .”

Tenn. Code Ann. § 8-14-403(f).



             If we were to adopt the appellant’s argument, we would be compelled

to find that any governmental body that was authorized to handle public funds falls

under the provisions of the UAPA. However, there is an important distinction between

the funds administered by the TCRS and those administered by the Conference. In

dealing with retirement benefits, the TCRS is dealing with the vested rights of state

employees, see Abernathy v. TCRS, 655 S.W.2d 143 (Tenn. 1983). As noted in

Crawford, disputes about such rights necessarily involve due process proceedings

that must meet constitutional standards.



             The appellant has conceded that Assistant Public Defenders are

employees at will, and so they do not have vested rights in their employment that

require constitutional protection. Thus, just as the Conference is not required or

authorized by any statutory provision “to make rules or to determine contested




                                        -7-
cases,”2 there is also no constitutional provision requiring it to take such action, and

it is not an “agency” subject to the provisions of the UAPA.



                                                     IV.

                 The order of the trial court is affirmed. Remand this cause to the

Chancery Court of Davidson County for further proceedings consistent with this

opinion. Tax the costs on appeal to the appellant.




                                                              ____________________________
                                                              BEN H. CANTRELL, JUDGE



CONCUR:




_______________________________
HENRY F. TODD, PRESIDING JUDGE
MIDDLE SECTION



DISSENTING OPINION:
WILLIAM C. KOCH, JR., JUDGE




        2
           In 1984 an additional sentence was added to the definition of a contested case in Tenn.
Code Ann. § 4-5-102(3). That sentence says, “an agency may commence a contested case at any
time with re spe ct to a ma tter w ithin th e age ncy’s jurisd iction .” It cou ld be a rgue d tha t by this
provision all agencies of state government are authorized to determine contested cases. We are of
the opinion , howeve r, that the de finition of age ncy in Ten n. Code Ann. § 4- 5-102(2 ) also app lies to
this provision, so that only those agencies already authorized or empowered to make rules or
determ ine conte sted ca ses m ay com men ce a co ntested case w ith respec t to a ma tter within its
jurisdiction.

                                                    -8-